The opinion of the Court was delivered by
Weston C. J.
The defendant caused the note in question to be attested by a witness, nearly six years after its date. This implies a recognition by him of the note, and of his signature, in the presence of the witness. A subsequent renewal of a note, attested by a witness, has been held to give the instrument the legal character of a witnessed note. Warren Academy v. Starrett, 15 Maine R. 443. The case under consideration does not appear to us to differ from that in principle. The objection to a subsequent attestation of a note, without the knowledge of the maker, is, that it deprives him of the protection of the statute of limitations, and gives an extended efficacy to his promise, without his assent. Smith v. Dunham, 8 Pick. 246. The attestation in this case was affixed by the procurement of the maker. This must have been done, with an intention to give the paper the validity of a witnessed note. We perceive nothing unlawful in the transaction, or which should prevent it from having the legal effect, which the parties manifestly intended.

Judgment for plaintiff.